Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered May 29, 1991, which vacated plaintiffs CPLR 3120 notice, unanimously affirmed, without costs. Defendant’s appeal from so much of the order as denied its motion to vacate plaintiffs interrogatories, is deemed withdrawn, without costs.
We agree with the IAS court that depositions would serve to facilitate the identification of documents sought by plaintiff, and should precede resort to discovery and inspection, particularly where, as here, the notice calls for production of "all” documents relating to broad categories of subject matters. (Cfi, Related Cos. v Bishops Servs., 171 AD2d 421.) Concur — Ellerin, J. P., Asch, Kassal and Smith, JJ.